DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 6 is allowed because the prior art does not teach 
A method for providing a coding sequence of droplets, wherein individual ones of the sequence of droplets are located between a continuous separation liquid, the method comprising: - providing a first substance liquid and at least one second substance liquid to a microfluidic channel at a droplet generation junction with the continuous separation liquid, wherein droplets made of at least one of the first substance liquid and of the second substance liquid are formed and encapsulated by the separation liquid at said droplet generation junction to form a sequence of droplets separated by the separation liquid; providing the first substance liquid to a first substance liquid inlet, providing the at least one second substance liquid to a second substance liquid inlet; and selectively forming at the droplet generation junction droplets of the first substance liquid and of the second substance liquid to form droplets 2Attorney Docket No.: 4091.91139US1C1C1comprising at least one of the first substance liquid and second substance liquid and generate a predetermined sequence of droplets, by selectively switching at least one first inlet valve directing the first substance liquid to said droplet generation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797